                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  No. 20 CR 231
         v.
                                                  Rebecca R. Pallmeyer
 YEN CHAM YUNG                                    Chief Judge


 GOVERNMENT’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME
    TO RETURN INDICTMENT PURSUANT TO 18 U.S.C. § 3161(h)

        The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully moves this

Court, without opposition from counsel for defendant, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), for a 62-day extension of time, to and including September 17, 2020,

in which to seek the return of an indictment against defendant YEN CHAM YUNG,

for the following reasons:

        1.    On May 12, 2020, District Judge Robert M. Dow, Jr. (acting as

emergency judge) issued a complaint and arrest warrant charging defendant with

unlawful retention of national defense information and government in property, in

violation of Tile 18, United States Code, Sections 793(e) and 641. Defendant was

arrested on June 17, 2020, in Colorado. Defendant had an initial appearance in

Colorado on June 22, 2020. Defendant was released on bond on June 23, 2020, and

had his initial appearance in this district on June 30, 2020. Defendant remains on

bond.
      2.     The charges in this investigation are sensitive and the investigation is

complex. The government is conducting a diligent investigation into this case, but

certain factors have led to the government’s request for an extension of time to indict.

Those factors are stated in the Attachment hereto, which the government respectfully

requests be placed under seal and filed ex parte. The government is requesting that

the Attachment be sealed and filed ex parte so as not to compromise its ongoing

investigation and so as not to reveal matters occurring before the Grand Jury.

      3.     The United States estimates that one 62-day extension from the current

indictment deadline of July 17, 2020, to and including September 17, 2020, will be

sufficient time within which to return an indictment in this matter.

      4.     Among the factors identified by Congress as relevant to the

determination whether time should be extended for indictment are those set forth in

18 U.S.C. ' 3161(h)(7)(B), which provide in relevant part:

             Whether the case is so unusual or so complex, due to the number of
             defendants, the nature of the prosecution... that it is unreasonable to
             expect adequate preparation for pretrial proceedings or for the trial
             itself within the time limits established by this section.

             Whether, in case in which arrest precedes indictment, delay in the filing
             of the indictment is caused because the arrest occurs at a time such that
             it is unreasonable to expect return and filing of the indictment within
             the period specified in section 3161(b), or because the facts upon which
             the grand jury must base its determination are unusual or complex.

             Whether the failure to grant such a continuance in a case which, taken
             as a whole, is not so unusual or so complex as to fall within clause (ii),
             would deny the Government the reasonable time necessary for effective
             preparation, taking into account the exercise of due diligence.


                                           2
18 U.S.C. §§ 3161(h)(7)(B)(ii), (iii), and (iv).

       5.     The government respectfully submits that one 62-day continuance is

warranted in this complex case pursuant to the forgoing provisions. The government

has been conducting a diligent and thorough investigation in this case, but the

investigation concerns a complex matter involving the review of a significant number

of devices seized from defendant’s home, among other open issues. Due to the complex

nature of this investigation, the government cannot complete its investigation and

appropriately conclude the investigation within the time allowed under Section

3161(b) of the Speedy Trial Act.

       6.     Counsel for defendant represented that he does not object to this motion.



       WHEREFORE, the United States respectfully requests one 62-day extension

of time from July 17, 2020, to and including September 17, 2020, in which to seek

an indictment in this case.

Dated: July 13, 2020                       Respectfully submitted,

                                           JOHN R. LAUSCH, JR.
                                           United States Attorney

                                    By:     /s/ Rajnath Laud
                                           RAJNATH LAUD
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           219 South Dearborn Street
                                           Chicago, Illinois 60604
                                           (312) 469-6306



                                              3
